Order entered August 27, 2013




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-13-00913-CR

                              EDWON KUMONT JULIAN, Appellant

                                                    V.

                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the 292nd Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. F12-45796-V

                                             ORDER
        The Court GRANTS court reporter Robin Benton’s August 22, 2013 motion for

extension of time to file the reporter’s record and appellant’s August 23, 2013 motion for

extension of time to file the statement of facts.

        We ORDER Ms. Benton to file the reporter’s record within THIRTY (30) DAYS from

the date of this order.


                                                         /s/   LANA MYERS
                                                               JUSTICE